Title: To Benjamin Franklin from Carlo Giuseppe Campi, 24 July 1774
From: Campi, Carlo Giuseppe
To: Franklin, Benjamin


Monsieur
24 Juillet 1774 Milan dans la Lombardie
Voici 4 exemplairs du mon choix. Si je ne me flatte d’avoir fait une traduction elegante, j’espere du moins d’avoir rendu néttement le sens des vos Lettres, et des vos opusculs. On m’assure qu’une nouvelle edition de vos œuvres est sur Le point de paroitre, si je ne me trompe, a Cambridge. Je vous prie, Monsieur, de m’assurer par le moyen de M. Songa, si dans cette edition il y a quelque chose qui n’a paru dans les precedentes; car je brule d’envie de traduire en italien quelques autres morceaux philosophiques de vôtre façon. L’utilité, la nouveauté, la clarté brillent trop dans vos ecrits pour que je ne puisse en être charmé, et faire en sort de mon coté, que tout Le Monde en jouisse. J’ose de vous renouveller tres-humblement mes prieres sur le sujet des opusculs, dont j’ai dit un mot dans ma Lettre précedente, qui à cette heure, assurément, vous aura été rémise. Le douce caractere de votre ame qui m’a été peint plus d’une fois par Mr. Fromond sçaura bien excuser l’importunité avec La quelle je me suis adressé a vous deux fois en peu de jours. Plein de ce profond respect, dont doit être saisi quiconque a lu vos œuvres, et connoit vos vértus, je suis Votre tres humble serviteur
Charles Joseph Campi

P.S.  J’ai usé d’un Langage étranger, parceque j’ignore si vous entendez l’italien.

 
Addressed: A Monsieur / Monsieur Benjamin Franklin / London
Endorsed: Sigr. Campi
